Case: 1:19-cv-06508 Document #: 101 Filed: 12/02/20 Page 1 of 1 PageID #:1454

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Geraldo Iglesias
                               Plaintiff,
v.                                                Case No.: 1:19−cv−06508
                                                  Honorable Franklin U. Valderrama
JoAnn Halvorsen, et al.
                               Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 2, 2020:


       MINUTE entry before the Honorable Maria Valdez: Defendants' Motion for Entry
of Confidentiality Order [85] is granted in part and denied in part. The parties are to
submit a revised Confidentiality Order, consistent with this opinion, no later than 14 days
from the date of this order. A joint status report is due by 2/5/21, describing discovery
progress and the prospects of settlement. Mailed notice (lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
